Citation Nr: 1223678	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  06-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for an acquired psychiatric disorder other anxiety.  



REPRESENTATION

Veteran represented by:  Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In May 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In the September 2010 decision, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Subsequently, in an April 2012 rating decision, the RO granted service connection for anxiety.   Therefore, the issue on appeal has been re-characterized to reflect the grant of service connection for anxiety.  It was indicated that the Veteran wanted the PTSD issue to be addressed beyond the anxiety issue.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

In September 2010, the Board remanded this matter for additional development, including VA examinations.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   



FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran has PTSD that is causally related to fear of hostile military or terrorist activity in service.   

2.  The competent evidence of record establishes that the Veteran was diagnosed with dermatitis in service and has had continuity of dermatitis symptoms since service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2011).  

2.  The criteria for the establishment of service connection for dermatitis have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§  1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), but this list does not include the skin conditions the Veteran has been diagnosed with, including dermatitis or folliculitis.  See 38 C.F.R. § 3.307(a)(6)(ii).  Therefore, this case must be addressed on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Service connection may be presumed for certain diseases, including psychoses, if it is shown that the Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f) ; 4.125(a). 

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) . See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353   (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b)  requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395   (1996). 

The final requirement of 38 C.F.R. § 3.304(f)  is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

On July 13, 2010, VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f)  is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f)  by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843  - 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010). 

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that: (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals  (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843  (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3) ), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010).  Therefore, since the Veteran's claim for PTSD was appealed to the Board before July 13, 2010 but has not been decided by the Board as of July 13, 2010, the amended PTSD regulation could potentially apply in this case if its substantive criteria are also met. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102  (2011).

Skin Disability

Service treatment records demonstrate complaints and treatment for skin conditions, including dermatitis and athlete's foot.  Service treatment records reflect that the Veteran was seen in March 1974 for treatment of ringworm or dermatitis of the right anterior thigh.  The initial assessment was rule out tinea corpora, but after laboratory testing did not reveal evidence of fungus, the impression was non-specific dermatitis of the leg.  Subsequently, in June 1976, the Veteran was placed on temporary profile for athlete's foot manifested by pain and blisters on his feet. 

A September 1978 entry in the service treatment records shows that the Veteran was seen with a complaint of a blister on his foot for a while.  He reported that he had this on other areas of his body but not any place else at present.  Upon examination, it was noted that there were dry crusty lesions.  An assessment of eczema was noted.  

Post-service treatment records reflect various diagnoses, including seborrheic dermatitis, folliculitis, and photodermatitis. 

Upon examination in August 1990, the Veteran reported having skin disease, but VA examination revealed normal skin.  

A VA  primary care outpatient treatment record dated in May 2007 shows that the Veteran reported that, prior to going to Vietnam, he did not have any problems with his skin.  While in the service, he developed problems, particular on his upper back with small pustular lesions and large hyperpigmented lesions which were tender.  It was noted that he was being followed by a dermatologist and had seen several dermatologists in the past.  He complained of sweatiness in the hands on one side of his body, the latter of which as noted to possibly be related to his brain abcess.  A physician assessed a chronic skin condition.  

A VA outpatient record dated in March 2007 reflects that the Veteran reported  persistent skin dermatosis with frequent outbreaks for the past 30 years.   The record  noted that the Veteran had seen various dermatologists and had been advised of different types of management.  A physician diagnosed chronic dermatosis.  

VA records dated in April 2007 show that the Veteran was seen for a dermatology consultation with a chief complaint of a recurrent rash all over his body.  He reported that the duration and chronicity was 30 plus years.  The symptoms included itching and burning.  Examination revealed hyperpigmented macular lesions scattered over the body in exposed and nonexposed areas.  It was noted that there were persistent hyperpigmented scars.  A provisional diagnosis of psoriaform eruption was noted.  

In April 2011, the Veteran had a VA examination of his skin.  The examiner indicated that the claims file was reviewed.  The Veteran complained of a chronic skin condition dating back to his service in Vietnam.  The examiner noted that the Veteran was treated for multiple kinds of minor skin rashes during his years in the Air Force, to include eczema and dermatophytosis.  When asked to pinpoint his current skin condition, it was noted that there were multiple hyperpigmented regions which were lichenified and consistent with chronic skin damage due to years of scratching.  The examiner stated that this was documented by a dermatologist in 2007.  It was noted that the Veteran was a dermatologist regularly for his care.  The Veteran's current treatment was clobetasol ointment.  

Upon physical examination, the Veteran had multiple small hyperpigmented lichenified areas in various locations on his arms and legs.  There were a total of six, 0.5 centimeters to 1 centimeter in diameter.  The examiner opined that no specific skin condition could be identified at this examination.  The examiner opined that no logical connection can be made between the skin ailments the Veteran had in service and  his non- specific lesions describe in the examination.  

The Veteran is competent to describe his skin symptoms as such are observable.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)(indicating that the Veteran was competent to describe a varicose vein condition); McCart v. West, 12 Vet. App. 164  (1999) (in which the Court implied that a skin condition consisting of boils, blotches and rashes lends itself to lay observation.)

The Board finds the Veteran's report of skin symptoms since service credible.  The Board finds the Veteran's testimony regarding his skin condition credible.  In this regard, the most recent VA examination indicated that the Veteran's skin condition is consistent with a chronic skin condition due to scratching, and physicians have assessed chronic dermatosis.  Thus, given the competent and credible evidence of continuity of skin symptoms since service as well as the current diagnosis of chronic dermatosis, the Board concludes that service connection for chronic dermatosis is warranted.  

The Board notes that chronic dermatosis is not a condition for which service connection may be presumed based upon Agent Orange exposure.  Further, there is no competent medical evidence of record relating the currently diagnosed dermatosis to the Veteran's Agent Orange exposure.  

In conclusion, the Board concludes that chronic dermatosis was incurred during active duty service.  Accordingly, service connection for chronic dermatosis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).    

Psychiatric disorder other than anxiety

Service treatment records reflect that the Veteran was seen for mental health treatment.  In May 1973, he had a complaint of nervousness, and Valium was prescribed.  He was also seen in March 1973 with a complaint of nervousness.  

A February 1990 entry in the service medical records noted that the Veteran's records were reviewed for a security clearance.   It was noted that the Veteran was seen in the mental health clinic in 1973 and 1975, and his situation was resolved.  

Post-service medical records from Tripler Army Medical Center reflect various psychiatric diagnoses, including anxiety disorder, not otherwise specified and generalized anxiety disorder.

A report of a psychological evaluation performed at Tripler Air Force Base in November 2009 noted diagnoses of PTSD and anxiety disorder, not otherwise specified.  

An October 2007 PTSD assessment noted a diagnosis of anxiety disorder, not otherwise specified. 

In December 2010, the Veteran had a VA examination.  The Veteran reported that he served in Vietnam from August 1970 to July 1971.  His main duty station was Cam Ranh Bay.  The Veteran reported that his specific stressor events included that he feared for his life every day, especially at night.  He reported that he felt alone and unsupported. He stated that he experienced racial discrimination by fellow soldiers.  One soldier attacked him from behind with a tractor trailer truck.  The Veteran reported that he did not press charges or seek treatment since he was told not to complain and wanted to stay in the Air Force.  In response, he felt depressed and began to exhibit panic attacks.  He worked in logistics and delivered supplies and materials.  This involved traveling from his base across the mine-laden peninsula and bridge without any weapons.  He reported that he was in constant fear  of being blow up or attacked as he had no weapon to defend himself with.  

There were often, almost every day, attacks to his base, especially at night.  He was in constant fear of being killed.  He reported that one episode happened while he was served as a base security guard, when a mortar round exploded about a block away from him.  He recalled that this was at Cam Rahn Bay.  He could not recall specifics such as dates, witnesses, etc.  

The examiner noted that the Veteran's overall level of traumatic stress exposure is high.  The VA examiner noted that the Veteran stated that his PTSD began during Vietnam.  His overall level of perceived stressor events was high.  The examiner stated that the Veteran meets the DSM-IV stressor criterion.  The examiner opined that the Veteran's current PTSD is linked to his identified stressors.  It was noted that his stressors are related to the Veteran's fear of hostile military activity.  The examiner diagnosed PTSD with depressive features.  

In May 2012, the Veteran had a VA examination.  The VA examiner indicated that the claims file was reviewed.  

The examiner noted that the Veteran was taking SSRI medication (Paxil) daily.  It was noted that this was a psychiatric medication used for various depressive and anxiety disorders.  The examiner noted that it was difficult to obtain a cohesive and chronologically accurate history from the Veteran because he has a thinking disorder characterized by marked circumstantiatlity, incomplete sentences and perserverance.  He was cooperative, but his answers were not always relevant to the question asked.  

According to the Veteran, he  was in Vietnam for one year, between 1970 and 1971.  He was in logistics and material handling while in the Air Force.  He was not exposed to direct combat, but he was to provide supplies and materials from base to base and had to travel on areas that were known to have land mines.  He admitted that he was anxious and scared at that time.  He was not wounded and did not receive serious injuries in Vietnam.  The Veteran had had several medical problems in recent years that caused him to be very anxious and scared for his life.  He had had coronary artery disease, hypertension, diabetes, elevated cholesterol, and brain abcess and seizure disorder in recent years.  He had a dental infection that went untreated and caused him to have a brain abcess.

The Veteran did say that he was treated psychiatrically in Taiwan around 1972 or 1973 because he was feeling "dizzy, sweating and having fainting spells."  He added that medications like Thorazine, Valium and Librium were prescribed for him at that time.  

The examiner noted that the claims file contained a hand written progress note dated in 1973 from U-Tapao Airfield, Thailand that said, "Dizzy, fainting spell also fear of dying."  The note added "Hyperventilation."  The Veteran was prescribed Valium 5 mg twice a day.  

The examiner noted that the anxiety symptoms appeared to have been occurring on and off since 1973 but more so in the past few years since the onset of his medical problems.  The examiner noted that the Veteran was clearly anxious and fearful for his life due to the different medical disorders that he had in recent years.  He was very concerned  about his medical care in general and had symptoms of anxiety that the examiner noted can be explained on the basis of fears and worry about his deteriorating health.  

The examiner opined that, based upon the psychiatric examination and a review of the claims file, the Veteran clearly has two diagnosable psychiatric disorders.  One is an anxiety disorder that was manifested on and off during his years in the Air Force.  It was noted that the Veteran has had numerous contacts with medical services with many somatic complaints.  This is often seen in patients with anxiety disorders.  Anxiety, panic and depression can be symptoms or diagnosable disorders.  As symptoms, they can occur in any medical or psychiatric conditions.  For them to have a separate diagnosis, they must meet DSM-IV criteria. 

The examiner opined that the Veteran has anxiety disorder NOS, and it is at least as likely as not that his condition began during his military career.  According to the examination, he did not meet the diagnostic criteria for PTSD or for depressive disorder.  

The examiner indicated that the second psychiatric diagnosis had to do with a neurological disorder secondary to the Veteran's brain abcess and subsequent seizure and cognitive problems.  The examiner stated that the bouts of emotional lability and uncontrollable crying that the veteran exhibited during the examination and in a previous examination should not be mistaken for depression.  It was noted that this is a well-known condition that neurologists and psychiatrists are familiar with, known as pseudobulbar affect.  This type of sudden, unexpected and uncontrollable crying occurs in patients that have lesions in the left frontal and temporal regions of their brain.  

An April 2012 rating decision granted service connection for anxiety.  In Clemmons v. West, 206, F.3d 1401, 1403 (Fed. Cir. 2000), the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id.

The Board has considered whether the record supports a findings of any other mental disability other than anxiety for which the Veteran is already service-connected.  The December 2010 VA examination confirms a diagnosis of PTSD related to the Veteran's fear of hostile military activity.   The examiner concluded that the Veteran's reported stressors were adequate to support a diagnosis of PTSD.  The Veteran's reported stressors are consistent with the circumstances of his service in Vietnam.  Thus, the Board concludes that the Veteran's lay statements are sufficient to establish the occurrence of the claimed stressors.  

The Board recognizes that the 2011 VA examination concluded that the Veteran does not meet the criteria for a PTSD diagnosis.   Based upon the 2010 VA examination findings and resolving all doubt in the Veteran's favor, the Board finds that the Veteran currently has PTSD related to a fear of hostile military activity.  Accordingly, service connection for PTSD is warranted.  

In this regard, it is important for the Veteran to understand that this finding will not necessarily provide a basis to increase the evaluation of his service connection acquired psychiatric disorder, which now includes anxiety and PTSD, as both PTSD and anxiety are evaluated under the same criteria and there is no indication that the RO ever attempted to distinguish between the two psychiatric disabilities, both of which have significant overlap.   




Veterans Claims Assistance Act

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the initial April 2005 notice letter did not notify the Veteran of the how disability ratings and effective dates are established.  Corrective notice sent in March 2007 addressed all elements to substantiate the Veteran's service connection claims and informed him of his and VA's respective duties for obtaining evidence.  Subsequent to the issuance of the corrective notice, the claim was readjudicated in a January 2010 supplemental statement of the case.  Therefore, the Board finds that the timing error did not affect the essential fairness of the adjudication.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded a VA medical examination for the claimed disabilities. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for chronic dermatosis is granted.

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


